UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7282


ANGELO HAM, a/k/a Angelo Bernard Ham,

                    Petitioner - Appellant,

             v.

WARDEN WILLIAMS,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. J. Michelle Childs, District Judge. (6:18-cv-00290-JMC)


Submitted: January 21, 2020                                       Decided: January 24, 2020


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Angelo B. Ham, Appellant Pro Se. Melody Jane Brown, Senior Assistant Deputy Attorney
General, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Angelo B. Ham seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2254 (2018) petition. The district court referred this case to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2018). The magistrate judge recommended that

relief be denied and advised Ham that failure to file timely, specific objections to this

recommendation could waive appellate review of a district court order based upon the

recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858
F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Ham received proper notice

and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review of the dispositive issue, because the objections were not specific to the

magistrate judge’s recommendation that Ham’s § 2254 petition be dismissed as untimely.

See Duffy, 858 F.3d at 245 (holding that, “to preserve for appeal an issue in a magistrate

judge’s report, a party must object to the finding or recommendation on that issue with

sufficient specificity so as reasonably to alert the district court of the true ground for the

objection”) (internal quotation marks omitted). Accordingly, we deny a certificate of

appealability and dismiss the appeal.




                                              2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         DISMISSED




                                          3